 



Exhibit 10.27
TEMPLE-INLAND INC.
2008 INCENTIVE PLAN
     1. Definitions. In the Plan, except where the context otherwise indicates,
the following definitions shall apply:
          1.1. “Affiliate” means a corporation, partnership, business trust,
limited liability company, or other form of business organization at least a
majority of the total combined voting power of all classes of stock or other
equity interests of which is owned by the Company, either directly or
indirectly, and any other entity designated by the Committee in which the
Company has a significant interest.
          1.2. “Agreement” means an agreement or other document evidencing an
Award. An Agreement may be in written or such other form as the Committee may
specify in its discretion, and the Committee may, but need not, require a
Participant to sign an Agreement.
          1.3. “Award” means a grant of an Option, Restricted Stock, a
Restricted Stock Unit, a Performance Award, or an Other Stock-Based Award.
          1.4. “Board” means the Board of Directors of the Company.
          1.5. “Code” means the Internal Revenue Code of 1986, as amended.
          1.6. “Committee” means the Management Development and Executive
Compensation Committee of the Board or such other committee(s), subcommittee(s)
or person(s) the Board appoints to administer the Plan or to make and/or
administer specific Awards hereunder. If no such appointment is in effect at any
time, “Committee” shall mean the Board. Notwithstanding the foregoing,
“Committee” means the Board for purposes of granting Awards to members of the
Board who are not Employees, and administering the Plan with respect to those
Awards, unless the Board determines otherwise.
          1.7. “Common Stock” means the Company’s common stock, par value $1.00
per share.
          1.8. “Company” means Temple-Inland Inc. and any successor thereto.
          1.9. “Date of Exercise” means the date on which the Company receives
notice of the exercise of an Option in accordance with Section 7.
          1.10. “Date of Grant” means the date on which an Award is granted
under the Plan.
          1.11. “Eligible Person” means any person who is (a) an Employee, (b) a
member of the Board or the board of directors of an Affiliate, or (c) a
consultant or independent contractor to the Company or an Affiliate.

 



--------------------------------------------------------------------------------



 



          1.12. “Employee” means any person who the Committee determines to be
an employee of the Company or an Affiliate.
          1.13. “Exercise Price” means the price per Share at which an Option
may be exercised.
          1.14. “Fair Market Value” means, unless otherwise determined by the
Committee, the closing price of a share of Common Stock on the New York Stock
Exchange (“NYSE”) as of the relevant date; provided, however, that in the case
of an Option, in all events Fair Market Value shall be determined pursuant to a
method permitted by Section 409A of the Code for determining the fair market
value of stock subject to a nonqualified stock option that does not provide for
a deferral of compensation within the meaning of Section 409A of the Code.
          1.15. “Incentive Stock Option” means an Option that the Committee
designates as an incentive stock option under Section 422 of the Code.
          1.16. “Nonqualified Stock Option” means an Option that is not an
Incentive Stock Option.
          1.17. “Option” means an option to purchase Shares granted pursuant to
Section 6.
          1.18. “Option Period” means the period during which an Option may be
exercised.
          1.19. “Other Stock-Based Award” means an Award granted pursuant to
Section 11.
          1.20. “Participant” means an Eligible Person who has been granted an
Award.
          1.21. “Performance Award” means a performance award granted pursuant
to Section 10.
          1.22. “Performance Goals” means performance goals that the Committee
establishes, which may be based on satisfactory internal or external audits,
achievement of balance sheet or income statement objectives, cash flow, customer
satisfaction metrics and achievement of customer satisfaction goals, dividend
payments, earnings (including before or after taxes, interest, depreciation, and
amortization), earnings growth, earnings per share; economic value added,
expenses (including plant costs and sales, general and administrative expenses),
improvement of financial ratings, internal rate of return, market share, net
asset value, net income, net operating gross margin, net operating profit after
taxes (“NOPAT”), net sales growth, NOPAT growth, operating income, operating
margin, comparisons to the performance of other companies, pro forma income,
regulatory compliance, return measures (including return on assets, designated
assets, capital, committed capital, net capital employed, equity, sales, or
stockholder equity, and

2



--------------------------------------------------------------------------------



 



return versus the Company’s cost of capital), revenues, sales, stock price
(including growth measures and total stockholder return), comparison to stock
market indices, implementation or completion of one or more projects or
transactions (including mergers, acquisitions, dispositions, and
restructurings), working capital, or any other objective goals that the
Committee establishes. Performance Goals may be absolute in their terms or
measured against or in relationship to other companies comparably, similarly or
otherwise situated. Performance Goals may be particular to an Eligible Person or
the department, branch, Affiliate, or division in which the Eligible Person
works, or may be based on the performance of the Company, one or more
Affiliates, or the Company and one or more Affiliates, and may cover such period
as the Committee may specify.
          1.23. “Plan” means this Temple-Inland Inc. 2008 Incentive Plan, as
amended from time to time.
          1.24. “Restricted Stock” means Shares granted pursuant to Section 8.
          1.25. “Restricted Stock Units” means an Award providing for the
contingent grant of Shares (or the cash equivalent thereof) pursuant to
Section 9.
          1.26. “Section 422 Employee” means an Employee who is employed by the
Company or a “parent corporation” or “subsidiary corporation” (each as defined
in Sections 424(e) and (f) of the Code) with respect to the Company, including a
“parent corporation” or “subsidiary corporation” that becomes such after
adoption of the Plan.
          1.27. “Share” means a share of Common Stock.
          1.28. “Ten-Percent Stockholder” means a Section 422 Employee who
(applying the rules of Section 424(d) of the Code) owns stock possessing more
than ten percent (10%) of the total combined voting power of all classes of
stock of the Company or a “parent corporation” or “subsidiary corporation” (each
as defined in Sections 424(e) and (f) of the Code) with respect to the Company.
Unless the context expressly requires the contrary, references in the Plan to
(a) the term “Section” refers to the sections of the Plan, and (b) the word
“including” means “including (without limitation).”
     2. Purpose. The Plan is intended to assist the Company and its Affiliates
in attracting and retaining Eligible Persons of outstanding ability and to
promote the alignment of their interests with those of the stockholders of the
Company.
     3. Administration. The Committee shall administer the Plan and shall have
plenary authority, in its discretion, to grant Awards to Eligible Persons,
subject to the provisions of the Plan. The Committee shall have plenary
authority and discretion, subject to the provisions of the Plan, to determine
the Eligible Persons to whom it grants Awards, the terms (which terms need not
be identical) of all Awards, including without limitation, the Exercise Price of
Options, the time or times at which Awards are granted, the number of Shares
covered by Awards, whether an Option shall be an Incentive Stock

3



--------------------------------------------------------------------------------



 



Option or a Nonqualified Stock Option, any exceptions to nontransferability, any
Performance Goals applicable to Awards, any provisions relating to vesting, and
the periods during which Options may be exercised and Restricted Stock shall be
subject to restrictions. In making these determinations, the Committee may take
into account the nature of the services rendered or to be rendered by Award
recipients, their present and potential contributions to the success of the
Company and its Affiliates, and such other factors as the Committee in its
discretion shall deem relevant. Subject to the provisions of the Plan, the
Committee shall have plenary authority to interpret the Plan and Agreements,
prescribe, amend and rescind rules and regulations relating to them, and make
all other determinations deemed necessary or advisable for the administration of
the Plan and Awards granted hereunder. The determinations of the Committee on
the matters referred to in this Section 3 shall be binding and final. The
Committee may delegate its authority under this Section 3 and the terms of the
Plan to such extent it deems desirable and is consistent with the requirements
of applicable law.
     4. Eligibility. Awards may be granted only to Eligible Persons, provided
that (a) Incentive Stock Options may be granted only to Eligible Persons who are
Section 422 Employees; and (b) Options may be granted only to persons with
respect to whom Shares constitute stock of the service recipient (within the
meaning of Section 409A of the Code and the applicable Treasury Regulations
thereunder).
     5. Stock Subject to Plan.
          5.1. Subject to adjustment as provided in Section 13, the maximum
number of Shares that may be issued under the Plan is 7,375,000 Shares. Shares
issued under the Plan may, in whole or in part, be authorized but unissued
Shares or Shares that shall have been, or may be, reacquired by the Company in
the open market, in private transactions, or otherwise. The number of Shares
authorized for issuance under the Plan shall be decreased by 2.33 Shares for
each Share issued pursuant to Awards that are not Options (any Awards that are
not Options being “Full Value Awards”).
          5.2. Subject to adjustment as provided in Section 13, the maximum
number of Shares with respect to which an Employee may be granted Awards under
the Plan during any calendar year is 500,000 Shares. The maximum number of
Shares with respect to which an Employee has been granted Awards shall be
determined in accordance with Section 162(m) of the Code.
          5.3. If an Option expires or terminates for any reason without having
been fully exercised, if shares of Restricted Stock are forfeited, or if Shares
covered by an Award are not issued or are forfeited, the unissued or forfeited
Shares that had been subject to the Award shall be available for the grant of
additional Awards; provided, however, that: (a) in the case of Full Value
Awards, the number of Shares that again become available for the grant of Awards
under the Plan shall reflect the last sentence of Section 5.1, so that, by way
of example, if 100 shares of Restricted Stock are forfeited, 233 Shares shall
again be available for the grant of Awards, subject to the last sentence of
Section 5.1; (b) in the case of Shares that are withheld to pay withholding
taxes, no such withheld Shares shall be available for the grant of Awards
hereunder; (c) in the case of

4



--------------------------------------------------------------------------------



 



the surrender of all or a portion of an Option pursuant to Section 6.4 hereof,
the excess of the number of Shares as to which the Option is surrendered over
the number of Shares issued to the Participant in consideration for such
surrender shall not be available for the grant of Awards hereunder; and (d) in
the case of delivery of Shares pursuant to Section 7.2 hereof as payment of the
Exercise Price, no such Shares shall be available for the grant of Awards
hereunder.
     6. Options.
          6.1. Options granted under the Plan shall be either Incentive Stock
Options or Nonqualified Stock Options, as designated by the Committee. Each
Option granted under the Plan shall be identified as either a Nonqualified Stock
Option or an Incentive Stock Option, and each Option shall be evidenced by an
Agreement that specifies the terms and conditions of the Option. Options shall
be subject to the terms and conditions set forth in this Section 6 and such
other terms and conditions not inconsistent with the Plan as the Committee may
specify. The Committee, in its discretion, may condition the grant or vesting of
an Option upon the achievement of one or more specified Performance Goals.
          6.2. The Exercise Price of an Option granted under the Plan shall not
be less than 100% of the Fair Market Value of a Share on the Date of Grant.
Notwithstanding the foregoing, in the case of an Incentive Stock Option granted
to an Employee who, on the Date of Grant is a Ten-Percent Shareholder, the
Exercise Price shall not be less than 110% of the Fair Market Value of a Share
on the Date of Grant.
          6.3. The Committee shall determine the Option Period for an Option,
which shall be specifically set forth in the Agreement, provided that an Option
shall not be exercisable after ten years (five years in the case of an Incentive
Stock Option granted to an Employee who on the Date of Grant is a Ten-Percent
Stockholder) from its Date of Grant.
          6.4. To the extent authorized by the Committee, and in accordance with
such rules as the Committee may prescribe, a Participant may surrender to the
Company an Option (or a portion thereof) that has become exercisable and receive
upon such surrender, without any payment to the Company (other than required tax
withholding amounts) that number of Shares (equal to the highest whole number of
Shares) having an aggregate Fair Market Value as of the date of surrender equal
to that number of Shares subject to the Option (or portion thereof) being
surrendered multiplied by an amount equal to the excess of (i) the Fair Market
Value on the date of surrender over (ii) the Exercise Price, plus an amount of
cash equal to the fair market value of any fractional Share to which the
Participant would be entitled but for the parenthetical above relating to the
issuance of a whole number of Shares. Any such surrender shall be treated as the
exercise of the Option (or portion thereof).

5



--------------------------------------------------------------------------------



 



     7. Exercise of Options.
          7.1. Subject to the terms of the applicable Agreement, an Option may
be exercised, in whole or in part, by delivering to the Company a notice of the
exercise, in such form as the Committee may prescribe, accompanied by (a) full
payment for the Shares with respect to which the Option is exercised or (b) to
the extent provided in the applicable Agreement, irrevocable instructions to a
broker to deliver promptly to the Company cash equal to the exercise price of
the Option.
          7.2. To the extent provided in the applicable Agreement or otherwise
authorized by the Committee, payment may be made by delivery (including
constructive delivery) of Shares (provided that such Shares, if acquired
pursuant to an Option or other Award granted hereunder or under any other
compensation plan maintained by the Company or any Affiliate, have been held by
the Participant for such period, if any, as the Committee may specify) valued at
Fair Market Value on the Date of Exercise or surrender of the Option (or portion
thereof) as provided in Section 6.4.
     8. Restricted Stock Awards. Each grant of Restricted Stock under the Plan
shall be subject to an Agreement specifying the terms and conditions of the
Award. Restricted Stock granted under the Plan shall consist of Shares that are
restricted as to transfer, subject to forfeiture, and subject to such other
terms and conditions as the Committee may specify. Such terms and conditions may
provide, in the discretion of the Committee, for the lapse of such transfer
restrictions or forfeiture provisions to be contingent upon the achievement of
one or more specified Performance Goals.
     9. Restricted Stock Unit Awards. Each grant of Restricted Stock Units under
the Plan shall be evidenced by an Agreement that (a) provides for the issuance
of Shares (or the cash equivalent thereof) to a Participant at such time(s) as
the Committee may specify and (b) contains such other terms and conditions as
the Committee may specify, including, terms that condition the issuance or
vesting of Restricted Stock Unit Awards upon the achievement of one or more
specified Performance Goals.
     10. Performance Awards. Each Performance Award granted under the Plan shall
be evidenced by an Agreement that (a) provides for the payment of cash or
issuance of Shares to a Participant contingent upon the attainment of one or
more specified Performance Goals over such period as the Committee may specify,
and (b) contains such other terms and conditions as the Committee may specify.
If the terms of a Performance Award provide for payment in the form of Shares,
for purposes of Section 5.2, the Performance Award shall be deemed to cover a
number of Shares equal to the maximum number of Shares that may be issued upon
payment of the Award. The maximum cash amount payable to any Employee pursuant
to all Performance Awards granted to an Employee during a calendar year shall
not exceed $5 million. The Committee may, in its discretion, grant Performance
Awards pursuant to which the amount and payment of the Award is determined by
reference to a percentage of a bonus or incentive pool that applies to more than
one Participant, and the amount of the bonus or incentive pool may, in the
discretion of the Committee, be either fixed in amount or determined based upon
the achievement of one or more Performance Goals.

6



--------------------------------------------------------------------------------



 



     11. Other Stock-Based Awards. The Committee may in its discretion grant
stock-based awards (including awards based on dividends) of a type other than
those otherwise provided for in the Plan, including the issuance or offer for
sale of unrestricted Shares (“Other Stock-Based Awards”). Other Stock-Based
Awards shall cover such number of Shares and have such terms and conditions as
the Committee shall determine, including terms that condition the payment or
vesting the Other Stock-Based Award upon the achievement of one or more
Performance Goals.
     12. Dividends and Dividend Equivalents. The terms of an Award, other than
an Option, may provide a Participant with the right, subject to such terms and
conditions as the Committee may specify, to receive dividend payments or
dividend equivalent payments with respect to Shares covered by such Award, which
payments may be either made currently or credited to an account established for
the Participant, and may be settled in cash or Shares, as determined by the
Committee. In the discretion of the Committee, payment of dividends or dividend
equivalents may be contingent upon the achievement of one or more Performance
Goals.
     13. Capital Events and Adjustments.
          13.1. In the event of any change in the outstanding Common Stock by
reason of any stock dividend, stock split, reverse stock split, spin-off,
split-off, recapitalization, reclassification, combination or exchange of
shares, merger, consolidation, liquidation or the like, the Committee shall
provide for a substitution for or adjustment in: (a) the number and class of
securities subject to outstanding Awards or the type of consideration to be
received upon the exercise or vesting of outstanding Awards, (b) the Exercise
Price of Options, (c) the aggregate number and class of Shares for which Awards
thereafter may be granted under the Plan, and (d) the maximum number of Shares
with respect to which an Employee may be granted Awards during any calendar
year.
          13.2. Any provision of the Plan or any Agreement to the contrary
notwithstanding, in the event of a merger or consolidation to which the Company
is a party, the Committee shall take such actions, if any, as it deems necessary
or appropriate to prevent the enlargement or diminishment of Participants’
rights under the Plan and Awards granted hereunder, and may, in its discretion,
cause any Award granted hereunder to be canceled in consideration of a cash
payment equal to the fair value of the canceled Award, as determined by the
Committee in its discretion. The fair value of an Option shall be deemed to be
equal to the product of (a) the number of Shares the Option covers (and has not
previously been exercised) and (b) the excess, if any, of the Fair Market Value
of a Share as of the date of cancellation over the Exercise Price of the Option.
     14. Termination or Amendment. The Board may amend or terminate the Plan in
any respect at any time; provided, however, that after the stockholders of the
Company have approved the Plan, the Board shall not amend or terminate the Plan
without approval of (a) the Company’s stockholders to the extent applicable law
or regulations or the requirements of the principal exchange or interdealer
quotation system on which the

7



--------------------------------------------------------------------------------



 



Common Stock is listed or quoted, if any, requires stockholder approval of the
amendment or termination, and (b) each affected Participant if the amendment or
termination would adversely affect the Participant’s rights or obligations under
any Award granted prior to the date of the amendment or termination.
     15. Modification, Substitution of Awards. Subject to the terms and
conditions of the Plan, the Committee may modify the terms of any outstanding
Awards; provided, however, that (a) no modification of an Award shall, without
the consent of the Participant, alter or impair any of the Participant’s rights
or obligations under such Award, and (b) subject to Section 13, in no event may
an Option be (i) modified to reduce the Exercise Price of the Option or
(ii) cancelled or surrendered in consideration for cash, other Awards, or the
grant of a new Option with a lower Exercise Price.
     16. Foreign Employees. Without amendment of the Plan, the Committee may
grant Awards to Eligible Persons who are subject to the laws of foreign
countries or jurisdictions on such terms and conditions different from those
specified in the Plan as may in the judgement of the Committee be necessary or
desirable to foster and promote achievement of the purposes of the Plan. The
Committee may make such modifications, amendments, procedures, sub-plans and the
like as may be necessary or advisable to comply with provisions of laws of other
countries or jurisdictions in which the Company or any Affiliate operates or has
employees.
     17. Stockholder Approval. The Plan, and any amendments hereto requiring
stockholder approval pursuant to Section 14 are subject to approval by vote of
the stockholders of the Company at the next annual or special meeting of
stockholders following adoption by the Board.
     18. Withholding. The Company’s obligation to issue or deliver Shares or pay
any amount pursuant to the terms of any Award granted hereunder shall be subject
to satisfaction of applicable federal, state, local, and foreign tax withholding
requirements. To the extent authorized by the Committee, and in accordance with
such rules as the Committee may prescribe, a Participant may satisfy any
withholding tax requirements by one or any combination of the following means:
(a) tendering a cash payment, (b) authorizing the Company to withhold Shares
otherwise issuable to the Participant, or (c) delivering to the Company
already-owned and unencumbered Shares.
     19. Term of Plan. Unless sooner terminated by the Board pursuant to
Section 14, the Plan shall terminate on the date that is ten years after the
earlier of the date that the Plan is adopted by the Board or approved by the
Company’s stockholders, and no Awards may be granted or awarded after such date.
The termination of the Plan shall not affect the validity of any Award
outstanding on the date of termination.
     20. Indemnification of Committee. In addition to such other rights of
indemnification as they may have as members of the Board or Committee, the
Company shall indemnify members of the Committee against all reasonable
expenses, including attorneys’ fees, actually and reasonably incurred in
connection with the defense of any action, suit or proceeding, or in connection
with any appeal therein, to which they or any

8



--------------------------------------------------------------------------------



 



of them may be a party by reason of any action taken or failure to act under or
in connection with the Plan or any Award granted hereunder, and against all
amounts reasonably paid by them in settlement thereof or paid by them in
satisfaction of a judgment in any such action, suit or proceeding, if such
members acted in good faith and in a manner which they believed to be in, and
not opposed to, the best interests of the Company.
     21. General Provisions.
          21.1. The establishment of the Plan shall not confer upon any Eligible
Person any legal or equitable right against the Company, any Affiliate or the
Committee, except as expressly provided in the Plan. Participation in the Plan
shall not give an Eligible Person any right to be retained in the service of the
Company or any Affiliate.
          21.2. Neither the adoption of the Plan nor its submission to the
Company’s stockholders shall be taken to impose any limitations on the powers of
the Company or its Affiliates to issue, grant or assume options, warrants,
rights, restricted stock or other awards otherwise than under the Plan, or to
adopt other stock option, restricted stock, or other plans, or to impose any
requirement of stockholder approval upon the same.
          21.3. The interests of any Eligible Person under the Plan and/or any
Award granted hereunder are not subject to the claims of creditors and may not,
in any way, be transferred, assigned, alienated or encumbered except to the
extent provided in an Agreement.
          21.4. The Plan shall be governed, construed and administered in
accordance with the laws of the State of Texas without giving effect to the
conflict of laws principles.
          21.5. The Committee may require each person acquiring Shares pursuant
to Awards granted hereunder to represent to and agree with the Company in
writing that such person is acquiring the Shares without a view to distribution
thereof. The certificates for such Shares may include any legend which the
Committee deems appropriate to reflect any restrictions on transfer. All
certificates for Shares issued pursuant to the Plan shall be subject to such
stock transfer orders and other restrictions as the Committee may deem advisable
under the rules, regulations, and other requirements of the Securities and
Exchange Commission, any stock exchange upon which the Common Stock is then
listed or interdealer quotation system upon which the Common Stock is then
quoted, and any applicable federal or state securities laws. The Committee may
place a legend or legends on any such certificates to make appropriate reference
to such restrictions.
          21.6. The Company shall not be required to issue any certificate or
certificates for Shares with respect to Awards granted under the Plan, or record
any person as a holder of record of Shares, without obtaining, to the complete
satisfaction of the Committee, the approval of all regulatory bodies the
Committee deems necessary,

9



--------------------------------------------------------------------------------



 



and without complying to the Board’s or Committee’s complete satisfaction, with
all rules and regulations under federal, state or local law the Committee deems
applicable.
          21.7. To the extent that the Plan provides for issuance of stock
certificates to reflect the issuance of Shares, the issuance may be effected on
a noncertificated basis, to the extent not prohibited by applicable law or the
rules of any stock exchange or automated dealer quotation system on which the
Shares are traded. No fractional Shares shall be issued or delivered pursuant to
the Plan or any Award. The Committee shall determine whether cash, other Awards,
or other property shall be issued or paid in lieu of any fractional Shares or
whether any fractional Shares or any rights thereto shall be forfeited or
otherwise eliminated.
          21.8. Notwithstanding any other provision of the Plan to the contrary,
to the extent any Award (or a modification of an Award) under the Plan results
in the deferral of compensation (for purposes of Section 409A of the Code), the
terms and conditions of the Award shall comply with Section 409A of the Code.

10